Electronically Filed
                                                      Supreme Court
                                                      SCWC-30553
                                                      06-JUL-2012
                                                      02:23 PM
                           NO. SCWC-30553


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                vs.


      PAMELA L. TAYLOR, aka A. El-Hajhd Jamil-Taylor, Esq.,

                 Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 30553; CR. NO. 09-1-1403)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,

      and Circuit Judge Chan, assigned by reason of vacancy)


          Petitioner/Defendant-Appellant Pamela L. Taylor’s

application for writ of certiorari, which was electronically

filed by the clerk on May 30, 2012, is hereby rejected.

          DATED:   Honolulu, Hawai'i, July 6, 2012.

Pamela L. Taylor,                 /s/ Mark E. Recktenwald

petitioner, pro se

                                  /s/ Paula A. Nakayama

Kimberly Tsumoto Guidry

for respondent

                                  /s/ Simeon R. Acoba, Jr.


                                  /s/ Sabrina S. McKenna


                                  /s/ Derrick H.M. Chan